Appeal by defendant Emil J. Sonderliek from a judgment of foreclosure and sale made pursuant to an order striking out defendant’s amended answer on motion under rule 113 of the Rules of Civil Practice. Judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. Appeal, insofar as it seeks to review the order denying defendant’s [appellant’s] cross motion to vacate the extended receivership, and the order of this court affirming the order denying that motion [ante, p. 765], dismissed, without costs. By his notice of appeal appellant further seeks to appeal from the order entered on August 10, 1943, which struck out his amended answer and granted judgment of foreclosure and sale to plaintiff. The appeal from said order, however, was dismissed by this court on December 6, 1943. (See Emigrant Industrial Savings Bank v. Sonderlick, ante, p. 764.) Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [See post, p. 909.]